DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       DIANA PAPPAS, as Personal Representative of the Estate of
                     MINA PAPPAS, Deceased,
                    Appellant/Cross-Appellee,

                                     v.

      R.J. REYNOLDS TOBACCO COMPANY a foreign corporation,
              LIGGETT GROUP, LLC, a foreign corporation,
                    f/k/a LIGGETT GROUP, INC.,
          f/k/a LIGGETT & MYERS TOBACCO COMPANY and
       VECTOR GROUP LTD, INC., f/k/a BROOKE GROUP, LTD,
                        a foreign corporation,
                     Appellees/Cross-Appellants.

                              No. 4D13-4600

                             [August 19, 2015]

  Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jack B. Tuter, Judge; L.T. Case Nos.
CACE07022785 and CACE08080000.

  Steven M. Willner of Law Office of Steven M. Willner, P.A., Davie, for
appellant/cross-appellee.

   Eric L. Lundt and Gordon James, III of Sedgwick LLP, Fort Lauderdale,
and Gregory G. Katsas of Jones Day, Washington, DC, and Jason T.
Burnette, Atlanta, Georgia, for appellees/cross-appellants, R.J. Reynolds
Tobacco Company.

   Karen H. Curtis of Clarke Silverglate, P.A., Miami, and Kelly Anne
Luther of Kasowitz, Benson, Torres & Friedman LLP, Miami, for
appellees/cross-appellants, Liggett Group LLC and Vector Group LTD.

PER CURIAM.

   This case is controlled by Roden v. R.J. Reynolds Tobacco Co., 145 So.
3d 183 (Fla. 4th DCA 2014), decided after the trial court’s ruling. The trial
court erred by not allowing the personal representative to amend the
complaint and in dismissing the action on statute of limitation grounds.
  Reversed.

GROSS and DAMOORGIAN, JJ., and HERSCH, RICHARD, Associate Judge,
concur.

                        *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                 2